UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05037 Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report December 31, 2014 DSM Large Cap Growth Fund [DSMLX] DSM Global Growth Fund [DSMGX] DSM Global Growth & Income Fund [DSMYX] TABLE OF CONTENTS Shareholder Letter 1 Sector Allocations 7 Schedules of Investments 8 Statements of Assets and Liabilities 16 Statements of Operations 18 Statements of Changes 19 Financial Highlights 22 Notes to Financial Statements 25 Expense Example 34 Approval of Investment Advisory Agreements 36 Additional Information 40 Privacy Notice Inside Back Cover DSM Funds Dear Shareholder: DSM Large Cap Growth Fund During the six-month period from July 1, 2014 through December 31, 2014 (the “Period”), the Fund’s total return (including reinvested dividends) increased 8.59%.Over the same timeframe, the total return of the Fund’s two benchmarks, the Russell 1000 Growth Index and the S&P 500, increased 6.34% and 6.12% respectively. Performance Factors At December 31, 2014, the majority of the portfolio was invested in the health care, consumer discretionary and technology sectors with smaller weightings in the financials, industrials, materials and consumer staples sectors. The Fund’s outperformance of the Russell 1000 Growth Total Return was primarily due to DSM’s selection of stocks in the consumer staples and health care sectors, as well as the Fund’s overweight in health care and underweight in energy versus the benchmark.DSM’s stock selections in the consumer discretionary and industrials sectors detracted from performance in the Period. The major contributors to the Fund’s absolute performance during the Period were Celgene (specialty pharmaceuticals), Monster Beverage (energy drinks and other alternative beverages), Regeneron Pharmaceuticals (specialty pharmaceuticals), Time Warner (media and entertainment producer) and Allergan (specialty pharmaceuticals). The holdings which contributed least to the Fund’s performance during the Period were Wynn Resorts (operator of casino resorts in the US and Asia), Airbus Group (aircraft manufacturer), Las Vegas Sands (operator of casino resorts in the US and Asia), Yum! Brands (owner/franchiser of quick service restaurants) and Google (internet search and advertising). DSM Global Growth Fund During the six-month period from July 1, 2014 through December 31, 2014 (the “Period”), the Fund’s total return (including reinvested dividends) increased 1.32%.Over the same timeframe, the total return of the Fund’s benchmark, the MSCI All Country World Index (ACWI) Net was -1.90%. Performance Factors At December 31, 2014, the majority of the portfolio was invested in the technology, consumer discretionary, health care and financials sectors with smaller weightings in the industrials, consumer staples, materials and utilities sectors. 1 DSM Funds The Fund’s outperformance of the MSCI All Country World Index Net was primarily due to DSM’s selection of stocks in the health care sector, as well as the Fund’s overweight in health care and underweight in energy versus the benchmark.DSM’s stock selections in the technology and consumer discretionary sectors detracted most from performance in the Period. The major contributors to the Fund’s absolute performance during the Period were Celgene (specialty pharmaceuticals), Regeneron Pharmaceuticals (specialty pharmaceuticals), Monster Beverage (energy drinks), Time Warner (media and entertainment producer) and Visa (electronic payments). The holdings which contributed least to the Fund’s performance during the Period were Yandex (internet search in Russia), Wynn Macau (operator of casino resorts in Asia), Sands China (operator of casino resorts in Asia), Airbus Group (aircraft manufacturer) and Yum! Brands (owner/franchiser of quick service restaurants). DSM Global Growth & Income Fund During the six-month period from July 1, 2014 through December 31, 2014 (the “Period”), the Fund’s total return (including reinvested dividends) increased 3.87%.Over the same timeframe, the total return of the Fund’s benchmark, the MSCI All Country World Index Net was -1.90%. Performance Factors At December 31, 2014, the majority of the portfolio was invested in the health care, consumer discretionary, financials and technology sectors with smaller weightings in the industrials, energy, materials and consumer staples sectors. The Fund’s outperformance of the MSCI All Country World Index Net was primarily due to DSM’s selection of stocks in the health care and energy sectors, as well as the Fund’s overweight in health care and underweight in energy versus the benchmark.DSM’s stock selections in the consumer discretionary sector detracted most from performance in the Period. The major contributors to the Fund’s absolute performance during the Period were Celgene (specialty pharmaceuticals), Monster Beverage (energy drinks), Abbvie (specialty pharmaceuticals), Regeneron Pharmaceuticals (specialty pharmaceuticals) and Time Warner (media and entertainment producer). The holdings which contributed least to the Fund’s performance during the Period were Sands China (operator of casino resorts in Asia), Wynn Macau (operator of casino resorts in Asia), IGM Financial (Canadian financial services), Airbus Group (aircraft manufacturer) and Hutchison Whampoa (industrial conglomerate). 2 DSM Funds Economic and Market Outlook Over the last several years, DSM has expected global economic growth in the 3% range, with the United States growing 2% or somewhat better.For 2015, we continue to maintain the 3% global growth view, with growth in the U.S. possibly reaching 3%.Unfortunately Europe’s economic outlook has deteriorated.At this time we expect European Gross Domestic Product (GDP) to approximate “zero”, but we believe the risk is to the downside.In China, we continue to project growth in the 7% range, while Japanese growth looks to be modestly positive. At the beginning of 2014, U.S. first quarter growth was a negative 2%.But more recently third quarter GDP growth was revised up to 5%, and the full year might reach 2.5%.With the price of oil more than cut in half from its high, and other commodity prices falling as well, it is possible that 2015 growth in the U.S. could move to 3%.The falling price of energy acts like a big tax cut on the economy, helping to lift economic growth.Additional evidence to support this outlook includes modestly growing bank lending, lower unemployment, solid retail sales and on-going low interest rates.Unfortunately, investment spending remained a bit weak, likely as a result of anti-growth tax, regulatory and fiscal policies. In Europe, DSM’s recent expectation of up to 1% GDP growth may be too optimistic.In our view, the Russia-Ukraine situation appears to have acted as a catalyst to dampen economic growth.The lower cost of oil will likely help Europe as well, but with taxes on gas so high in Europe, a fall in the price of oil has less impact at the pump.That said, inflation is very low, perhaps even negative, providing the European Central Bank (ECB) with plenty of room for quantitative easing, which the ECB will undertake beginning in March.However, Russia’s largest companies are leveraged with debt, much of it secured by oil prices.With the price of oil falling and sanctions preventing access to global capital markets, these debts may be absorbed by the state, possibly exacerbating sovereign debt risk in Russia.None of this is good for the Russian economy, but it does give Western Europe much more leverage in upcoming negotiations regarding Ukraine. China’s GDP is expected to grow by 7% in 2015.The Chinese government has increased monetary easing and continues with some infrastructure spending projects to hopefully avoid economic weakness in 2015.China’s stock market has exploded upward in recent months, as Chinese retail investors have increased their investments in equities.Many observers believe that in some cases property is being sold to finance these investments.The recent run-up may well be a bubble, but it is good to see the diversification into equities and away from real estate and the “shadow banking” system.The shadow banking 3 DSM Funds industry in China may also come under pressure from an increase in the size of the private banking sector.The use of private capital would remove the government from its de facto responsibility for bad loans at state banks. In Japan the government plans to reduce corporate taxes approximately two or three percentage points to around 32%.In a few years, the corporate tax rate is to be lowered to below 30%.In addition, small businesses may receive extensions on current tax breaks.Interestingly, Japan’s future tax policy may encourage a gift tax extension in the hopes of transferring wealth from the older to the younger generation, which is seen as more likely to spend it.As an aside, it is hoped that this wealth transfer can help raise Japan’s very low birth rate.Finally, with the ongoing emphasis on Abenomics, the government continues to urge companies to raise salaries, which would potentially further benefit the Japanese economy. Portfolio Outlook We have constructed the portfolios of the DSM Funds based on our view of slow growth in the US, faster growth in the emerging markets and fractional growth in Europe.Our strategy continues to focus on investments in businesses that generate the majority of their revenue in North America and emerging markets.While many well-publicized geopolitical risks remained of concern to investors, the positive scenario of an improving and increasingly stable global financial system, low inflation, low energy prices, steady global economic growth, low interest rates and growing corporate earnings are positive variables that, while not headline-making news, continued to form the foundation of an upwardly-driven bull market. The DSM Funds continue to be focused on distinct global businesses that have been identified, and are continuously subject to analysis, by our ten-member investment team.We believe that the valuation of the Fund portfolios continue to be attractive in the current slow growth economic environment and relative to the market.Additionally, the portfolio holdings in each Fund have remained characterized by strong balance sheets and significant free cash flow. Sincerely, Daniel Strickberger Stephen Memishian Past performance is not a guarantee of future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. 4 DSM Funds Fund holdings and sector allocations are subject to change.Please see the Schedule of Investments in this report for a full listing of the Funds’ holdings. Mutual fund investing involves risk, including the possible loss of principal.The Funds may invest in foreign securities which involve greater volatility, political, economic and currency risks and differences in accounting methods.These risks are enhanced in emerging markets.The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to individual stock volatility than a diversified fund.Investments in small and mid-size companies involve additional risks such as limited liquidity and greater volatility than large cap stocks.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as a representative of the equity market in general.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The MSCI ACWI Net is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI ACWI Net captures up to 99% of the developed and emerging investable market universe, covering over 8,000 securities in 45 countries across size (Large + Mid+ Small Cap) and style segments.You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Earnings growth is not a measure of a fund’s future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund, DSM Global Growth Fund and DSM Global Growth & Income Fund are distributed by Quasar Distributors, LLC. 5 DSM Funds (This Page Intentionally Left Blank.) 6 DSM Funds SECTOR ALLOCATION at December 31, 2014 (Unaudited) DSM Large Cap Growth Fund Sector Allocation % of Net Assets Health Care 28.3% Consumer Discretionary 26.4% Information Technology 25.2% Financials 7.4% Industrials 6.0% Materials 3.1% Consumer Staples 2.7% Cash* 0.9% Net Assets 100.0% *Represents short-term investments and other assets in excess of liabilities. DSM Global Growth Fund Sector Allocation % of Net Assets Information Technology 30.1% Consumer Discretionary 22.8% Health Care 22.1% Financials 14.1% Industrials 3.7% Consumer Staples 3.3% Materials 2.6% Utilities 1.4% Cash* -0.1% Net Assets 100.0% *Represents short-term investments and other liabilities in excess of assets. DSM Global Growth & Income Fund Sector Allocation % of Net Assets Health Care 31.7% Consumer Discretionary 20.8% Financials 17.0% Information Technology 14.8% Industrials 5.9% Energy 4.7% Materials 3.0% Consumer Staples 1.9% Cash* 0.2% Net Assets 100.0% *Represents short-term investments and other assets in excess of liabilities. 7 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS: 99.1% Aerospace & Defense: 6.0% Precision Castparts Corp. $ Safran SA – ADR Beverages: 2.7% Monster Beverage Corp.* Biotechnology: 21.2% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 7.4% Affiliated Managers Group, Inc.* BlackRock, Inc. Invesco, Ltd. Chemicals: 3.1% Monsanto Co. Health Care Equipment & Supplies: 3.5% Abbott Laboratories Hotels, Restaurants & Leisure: 7.8% Las Vegas Sands Corp. Starbucks Corp. Wynn Resorts, Ltd. Internet & Catalog Retail: 4.0% Priceline Group, Inc.* Internet Software & Services: 12.5% Alibaba Group Holding, Ltd. – ADR* Baidu, Inc. – ADR* Google, Inc. – Class A* Google, Inc. – Class C* Tencent Holdings, Ltd. – ADR IT Services: 11.2% Cognizant Technology Solutions Corp. – Class A* MasterCard, Inc. – Class A Visa, Inc. – Class A Media: 9.7% Comcast Corp. – Class A Discovery Communications, Inc. – Class A* Discovery Communications, Inc. – Class C* Time Warner, Inc. Multiline Retail: 4.9% Dollar General Corp.* Dollar Tree, Inc.* Pharmaceuticals: 3.6% Perrigo Co. PLC The accompanying notes are an integral part of these financial statements. 8 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) (Continued) Shares Fair Value Semiconductors & Semiconductor Equipment: 1.5% NXP Semiconductors NV* $ TOTAL COMMON STOCKS (Cost $130,498,844) SHORT-TERM INVESTMENTS: 0.7% Invesco Short-Term Investment Trust Treasury Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,121,560) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $131,620,404) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt. PLC Public Limited Company. * Non-income producing security. 1 Annualized seven-day yield as of December 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 9 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS: 100.1% Aerospace & Defense: 2.2% Safran SA $ Banks: 5.7% DBS Group Holdings, Ltd. HDFC Bank, Ltd. – ADR Beverages: 1.6% Monster Beverage Corp.* Biotechnology: 18.2% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 6.4% Invesco, Ltd. Julius Baer Group, Ltd. Partners Group Holding AG Chemicals: 2.6% Monsanto Co. Electronic Equipment, Instruments & Components: 2.1% Hexagon AB – Class B Food & Staples Retailing: 1.7% Seven & i Holdings Co., Ltd. Gas Utilities: 1.4% China Resources Gas Group, Ltd. Hotels, Restaurants & Leisure: 7.7% Galaxy Entertainment Group, Ltd. Starbucks Corp. Whitbread PLC Wynn Macau, Ltd. Industrial Conglomerates: 1.5% Beijing Enterprises Holdings, Ltd. Insurance: 2.0% AMP, Ltd. Internet & Catalog Retail: 2.8% Priceline Group, Inc.* nternet Software & Services: 15.4% Alibaba Group Holding, Ltd. – ADR* Baidu, Inc. – ADR* Google, Inc. – Class A* 93 Google, Inc. – Class C* NAVER Corp. Qihoo 360 Technology Co., Ltd. – ADR* Tencent Holdings, Ltd. Yandex NV – Class A* IT Services: 8.1% Cap Gemini SA Cognizant Technology Solutions Corp. – Class A* Visa, Inc. – Class A Media: 6.2% ITV PLC Time Warner, Inc. The accompanying notes are an integral part of these financial statements. 10 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) (Continued) Shares Fair Value Multiline Retail: 4.7% Dollar Tree, Inc.* $ Next PLC Pharmaceuticals: 3.9% Shire PLC UCB SA Semiconductors & Semiconductor Equipment: 2.5% NXP Semiconductors NV* Software: 2.0% Check Point Software Technologies, Ltd.* Specialty Retail: 1.4% Chow Tai Fook Jewellery Group, Ltd. TOTAL COMMON STOCKS (Cost $4,465,437) SHORT-TERM INVESTMENTS: 0.8% Invesco Short-Term Investment Trust Treasury Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $40,940) TOTAL INVESTMENTS IN SECURITIES: 100.9% (Cost $4,506,377) Liabilities in Excess of Other Assets: (0.9)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt. PLC Public Limited Company. * Non-income producing security. 1 Annualized seven-day yield as of December 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 11 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) (Continued) Percentage of Total Net Assets Portfolio Diversification United States 44.5% China United Kingdom Hong Kong France Switzerland India Netherlands Singapore Sweden Ireland Israel Australia Belgium Japan South Korea Russia Liabilities in Excess of Other Assets TOTAL INVESTMENTS 100.0% The accompanying notes are an integral part of these financial statements. 12 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS: 99.8% Aerospace & Defense: 3.5% Safran SA $ Banks: 3.6% DBS Group Holdings, Ltd. Beverages: 1.9% Monster Beverage Corp.* Biotechnology: 18.5% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 9.8% CI Financial Corp. Invesco, Ltd. Partners Group Holding AG Chemicals: 3.0% Monsanto Co. Health Care Equipment & Supplies: 4.4% Abbott Laboratories Hotels, Restaurants & Leisure: 4.8% Sands China, Ltd. Wynn Macau, Ltd. Insurance: 3.6% AMP, Ltd. Internet & Catalog Retail: 2.0% 81 Priceline Group, Inc.* Internet Software & Services: 8.3% Alibaba Group Holding, Ltd. – ADR* Baidu, Inc. – ADR* Tencent Holdings, Ltd. IT Services: 6.4% Cap Gemini SA Cognizant Technology Solutions Corp. – Class A* Media: 10.2% Comcast Corp. – Class A ITV PLC Time Warner, Inc. Multiline Retail: 3.9% Next PLC Oil, Gas & Consumable Fuels: 4.7% Kinder Morgan, Inc. Pharmaceuticals: 8.8% AbbVie, Inc. Perrigo Co. PLC Professional Services: 2.4% 56 SGS SA TOTAL COMMON STOCKS (Cost $4,388,772) The accompanying notes are an integral part of these financial statements. 13 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) (Continued) Shares Fair Value SHORT-TERM INVESTMENTS: 0.3% Invesco Short-Term Investment Trust Treasury Portfolio, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $12,962) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $4,401,734) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt. PLC Public Limited Company. * Non-income producing security. 1 Annualized seven-day yield as of December 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 14 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) (Continued) Percentage of Total Net Assets Portfolio Diversification United States 53.6% China France United Kingdom Switzerland Singapore Australia Ireland Canada Liabilities in excess of other assets TOTAL INVESTMENTS 100.0% The accompanying notes are an integral part of these financial statements. 15 DSM Funds STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2014 (Unaudited) DSM DSM DSM Global Large Cap Global Growth & Growth Fund Growth Fund Income Fund ASSETS: Investments in securities, at value (Cost $131,620,404, $4,506,377, and $4,401,734, respectively) $ $ $ Receivables: Dividends and interest receivable Due from adviser — Investments sold — Fund shares sold — — Prepaid expenses and other assets Total assets LIABILITIES: Payables: Investment securities purchased — Investment advisory fees, net — — Shareholder servicing fees Printing and mailing fees Administration fees Audit fees Fund accounting fees Transfer agent fees Registration fees 36 Custody fees Legal fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 16 DSM Funds STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2014 (Unaudited) (Continued) DSM DSM DSM Global Large Cap Global Growth & Growth Fund Growth Fund Income Fund COMPONENTS OF NET ASSETS: Paid-in capital $ $ $ Accumulated undistributed net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation of investments Net assets $ $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 17 DSM Funds STATEMENTS OF OPERATIONS For the Six Months Ended December 31, 2014 (Unaudited) DSM DSM DSM Global Large Cap Global Growth & Growth Fund Growth Fund Income Fund INVESTMENT INCOME: Income: Dividends (net of foreign withholding tax of $15,699, $851, and $992, respectively) $ $ $ Interest 74 — 1 Total investment income Expenses: Investment advisory fees Administration fees Shareholder servicing fees Fund accounting fees Registration fees Transfer agent fees Printing and mailing fees Miscellaneous expenses Audit fees Custodian fees Chief Compliance Officer fees Trustees fees Legal fees Insurance fees Total expenses Less: Expenses waived or reimbursed ) ) ) Net expenses Net Investment income/(loss) ) ) REALIZED & UNREALIZED GAIN/LOSS ON INVESTMENTS Net realized gain/(loss) on investments and foreign currency ) Net change in unrealized appreciation (depreciation) of investments and foreign currency ) Net realized and unrealized gain on investments and foreign currency Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 18 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2014 Year Ended (Unaudited) June 30, 2014 INCREASE/DECREASE IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Accumulated undistributed net investment loss $ ) $
